DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 01/19/2022 has been entered. Claims 1, 3, 7, 9-12, and 14-16 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/27/2021.
Allowable Subject Matter
Claims 1, 7, 9-12, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is Eberspaecher (DE20101501U1) in view of Pavailler (FR 2559030 A1), Johansson (US 3954053 A), Illek (DE 19903048 C2), and Verhoeven (US 3537405 A).
Eberspaecher teaches an oven with a heat storage trolley 4 (cooking module) and a baking trolley 5 (carriage) that are fixed on a rotating turntable. 
Johansson teaches an oven with a rotatable support to which a rack is attached, wherein closing and opening the door to the oven raises and lowers the rack, where the cooking module of Eberspaecher could be raised or lowered using the same mechanism.
However, nothing in the prior art teaches or suggests using one or more grippers of the cooking module to contact the carriage and vertically raise the carriage from a bottom of the oven when the cooking module is raised into the active position. Eberspaecher, actually teaches away from doing so (Paragraph 0039) as the baking trolley 5 (carriage) is locked to the turntable on the bottom of the oven. Furthermore, the Applicant’s specification points out (Page 15, lines 8-21) that by lifting the carriage off the ground, the need for a turntable is eliminated and cleaning the bottom of the oven is simplified. Therefore, claim 1 is allowable over the prior art.
Claims 7, 9-12, and 15 are also allowable over the prior art as a result of depending upon allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792  
									/DREW E BECKER/                                                                                                                                  Primary Examiner, Art Unit 1792